Exhibit 10.7

 

FORM OF

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 9, 2018 (the “Effective Date”) by and between Bridge Bancorp, Inc. (the
“Company”), a New York corporation, BNB Bank (the “Bank”), a New York chartered
commercial bank and a wholly owned subsidiary of the Company, and (the
“Executive”).

 

WHEREAS, the Executive is currently employed as the of the Company and Bank;

 

WHEREAS, the Executive, the Company and Bank are parties to an amended and
restated change in control agreement entered into as of (the “Prior Agreement”);

 

WHEREAS, Executive, the Company and Bank desire to enter into this Agreement,
which shall supersede the Prior Agreement in its entirety, to ensure the
continued availability of the Executive’s services as provided in this
Agreement;

 

WHEREAS, the Executive is willing to serve the Company and Bank on the terms and
conditions hereinafter set forth; and

 

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Employment Period.

 

(a)       Term. The term of this Agreement shall begin on the Effective Date and
shall continue for a period of twenty-four (24) months thereafter (the
“Employment Period”), and the term shall automatically renew on a daily basis,
such that the remaining unexpired term of the Agreement shall be twenty-four
(24) months, until the date the Company gives the Executive written notice of
non-renewal (“Non-Renewal Notice”). The Employment Period shall end on the date
that is twenty-four (24) months after the date of the Non-Renewal Notice, unless
the parties agree that the Employment Period shall end on an earlier date.

 

(b)       Annual Performance Evaluation. On a calendar year basis, the Bank
and/or the Company (acting through the full Board or a committee thereof) shall
conduct an annual performance evaluation of the Executive, the results of which
shall be included in the minutes of the Board or committee meeting and
communicated to the Executive.

 

(c)       Continued Employment Following Termination of Employment Period.
Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the Employment Period.

 



 

 

 

2.       Duties.

 

(a)       Title; Responsibility. The Executive shall serve as the of the Bank
and Company, and shall perform such administrative and management services as
customarily performed by person in a similar executive capacity and as may be
directed from time to time by the President and Chief Executive Officer of the
Company and Bank and/or the Board of Directors of the Company and/or Bank (the
“Board”). In his capacity as , the Executive shall report directly to the
President and Chief Executive Officer or his designee.

 

(b)       Time Commitment. The Executive shall devote his full business time and
attention to the business and affairs of the Bank and the Company and shall use
his best efforts to advance the interests of the Bank and Company.

 

3.Annual Compensation.

 

(a)       Annual Salary. In consideration for the services performed by the
Executive under this Agreement, the Bank shall pay to the Executive an annual
salary (“Base Salary”) of not less than $ . The Base Salary shall be paid in
approximately equal installments in accordance with the Bank’s customary payroll
practices. The Bank shall review the Executive’s Base Salary at least annually
and such Base Salary may be increased, but may not be decreased without the
Executive’s consent (any increase in Base Salary shall become the new “Base
Salary” for purposes of this Agreement).

 

(b)       Incentive Compensation. The Executive shall be eligible to participate
in any incentive compensation programs established by the Bank and/or the
Company from time to time for senior executive officers, in accordance with the
terms of such plans as they may exist from time to time.

 

(c)       Equity Compensation. The Executive shall be eligible to participate in
any equity compensation programs established by the Bank and/or the Company from
time to time for senior executive officers, including, but not limited to, the
2012 Stock-Based Incentive Plan (the “2012 Plan”).

 

Nothing paid to Executive under any plan, program or arrangement referenced in
(b) or (c) above shall be deemed to be in lieu of other compensation to which
Executive is entitled under this Agreement.

 

4.Employee Benefit Plans; Paid Time Off

 

(a)       Benefit Plans. During the Employment Period, the Executive shall be an
employee of the Bank and shall continue to participate in the Bank’s group life,
health and disability insurance plans and any other employee benefit plans and
programs in accordance with the Bank’s customary practices, provided he is a
member of the class of employees authorized to participate in such plans or
programs.

 

(b)       Paid Time Off. The Executive shall be entitled to paid vacation time
each year during the Employment Period, as well as sick leave, holidays and
other paid absences, in accordance with the Bank’s policies and procedures for
executive employees.

 



 

 

 

5.Outside Activities and Board Memberships

 

During the term of this Agreement, the Executive shall not, directly or
indirectly, provide services on behalf of any financial institution, any
insurance company or agency, any mortgage or loan broker or any other entity or
on behalf of any subsidiary or affiliate of any such entity engaged in the
financial services industry, as an employee, consultant, independent contractor,
agent, sole proprietor, partner, joint venturer, corporate officer or director;
nor shall the Executive acquire by reason of purchase during the term of this
Agreement the ownership of more than 5% of the outstanding equity interest in
any such entity. Subject to the foregoing, and to the Executive’s right to
continue to serve as an officer and/or director or trustee of any business
organization as to which he was so serving on the Effective Date of this
Agreement, the Executive may serve on boards of directors of unaffiliated,
for-profit business corporations, subject to Board approval, which shall not be
unreasonably withheld, and such services shall be presumed for these purposes to
be for the benefit of the Bank and the Company. Except as specifically set forth
herein, the Executive may engage in personal business and investment activities,
including real estate investments and personal investments in the stocks,
securities and obligations of other financial institutions (or their holding
companies). Notwithstanding the foregoing, in no event shall the Executive’s
outside activities, services, personal business and investments materially
interfere with the performance of his duties under this Agreement.

 

6.Working Facilities and Expenses

 

(a)       Working Facilities. The Executive’s principal place of employment
shall be at the Bank’s principal executive office or at such other location upon
which the Bank and the Executive may mutually agree.

 

(b)       Expenses.

 

(i)       Ordinary Expenses. The Bank shall reimburse the Executive for his
ordinary and necessary business expenses, incurred in connection with the
performance of his duties under this Agreement, upon presentation to the Bank of
an itemized account of such expenses in such form as the Bank may reasonably
require. Any such expense shall be reimbursed as soon as practicable and no
later than two and one-half months following the end of the year in which the
expense was incurred.

 

(ii)       Automobile. The Bank shall provide the Executive with an automobile
suitable to the Executive’s position and such automobile may be used by the
Executive in carrying out his duties under this Agreement, including commuting
between his residence and his principal place of employment and other personal
use. The Bank shall be responsible for the cost of maintenance and servicing
such automobile and for insurance, gasoline and oil for such automobile. The
Executive shall be responsible for the payment of any taxes on account of his
personal use of such automobile.

 



 

 

 

7.Termination of Employment with Bank Liability

 

(a)       Reasons for Termination. In the event that the Executive’s employment
with the Bank and/or the Company shall terminate during the Employment Period on
account of any of the events set forth in Sections 7(a)(i) or 7(a)(ii) below (an
“Event of Termination”), the Bank shall provide the benefits and pay to the
Executive the amounts provided for under Section 7(b) or Section 7(c), as
applicable:

 

(i)The Executive’s voluntary resignation from employment with the Bank and the
Company during the term of this Agreement within 30 days after the occurrence of
any of the following events without Executive’s consent, such that the
Executive’s resignation shall be treated as a resignation for “Good Reason,”
provided that for purposes of this Section 7(a)(i), the Executive must provide
not greater than ninety (90) days’ written notice to the Bank and the Company of
the initial existence of such condition and the Bank and the Company shall have
thirty (30) days to cure the condition giving rise to the Event of Termination
(but the Bank and the Company may elect to waive such thirty (30) day period):

 

(A)the failure to re-appoint the Executive to the officer position set forth
under Section 2(a);

 

(B)a reduction in Executive’s Base Salary or the failure of the Bank to maintain
Executive’s participation under the Bank’s employee benefit, retirement, or
material fringe benefit plans, policies, practices, or arrangements in which
Executive participates. Notwithstanding the foregoing, the Bank may eliminate
and/or modify existing employee benefit, retirement, or fringe benefit plans and
coverage levels on a consistent and non-discriminatory basis applicable to all
such executives;

 

(C)a liquidation or dissolution of the Bank or the Company other than a
liquidation or dissolution that is caused by a reorganization that does not
affect the status of the Executive;

 

(D)a material breach of this Agreement by the Bank and/or the Company; or

 

(E)the relocation of Executive’s principal place of employment to an office
other than one located in Nassau or Suffolk County, New York.

 

(ii)the involuntary termination of the Executive’s employment by the Bank and/or
the Company for any reason other than: for “Cause” as defined in Section 8(a);
for “Disability” as set forth in Section 7(d) below; in connection with a Change
in Control, as set forth in Section 7(c) below; or as a result of the death of
the Executive; provided that such involuntary termination of employment
constitutes a “Separation from Service” within the meaning of Section 409A and
the Treasury regulations thereunder.

 



 

 

 

(b)       Severance Pay. Subject to the limitations set forth in Section 7(e)
below, upon an Event of Termination, the Bank shall pay to the Executive (or, in
the event of the Executive’s death after the event described in Section 7(a) has
occurred, the Bank shall pay to the Executive’s surviving spouse, beneficiary or
estate) an amount equal to the following:

 

(i)his earned but unpaid Base Salary as of the date of his termination of
employment with the Bank;

 

(ii)the benefits to which he is entitled as a former employee under the Bank’s
employee benefit plans;

 

(iii)a lump sum cash payment, as liquidated damages, in an amount equal to two
(2) times the Executive’s Base Salary payable within ten (10) business days
following the Event of Termination; and

 

(iv)a lump sum cash payment in an amount equal to the product of: (a) the
reasonably estimated monthly cost of the group health and medical insurance
benefits maintained by the Bank for Executive immediately prior to Executive’s
date of termination; and (b) twenty-four (24) payable within ten (10) business
days following the Event of Termination.

 

(c)       Change in Control. If within the period ending two years after a
Change in Control (as defined in Section 9 of this Agreement), (i) the Bank
and/or the Company terminates the Executive’s employment without Cause, or (ii)
the Executive voluntarily terminates his employment with Good Reason, the Bank
will:

 

(i)  pay a lump sum cash payment to Executive, as liquidated damages, within ten
(10) business days following the Event of Termination, an amount equal to three
(3) times the sum of (x) Executive’s Base Salary, and (y) the highest annual
bonus earned by Executive during the prior three years (including the full value
of the annual award, whether payable in cash or another form, earned under the
Short Term Incentive Plan or similar plan), and

 

(ii)  pay a lump sum cash payment to Executive in an amount, within ten (10)
business days following the Event of Termination, an amount equal to thirty-six
(36) times the reasonably estimated monthly cost of the of the group health and
medical insurance benefits maintained by the Bank for Executive immediately
prior to Executive’s date of termination.

 

(d)        Disability.

 

(i)       In the event that during the term of this Agreement, Executive is
unable to perform his duties hereunder because he is disabled within the meaning
of Code Section 409A and the Treasury regulations thereunder (a “Disability”),
the Executive shall be entitled to any and all benefits under the Bank’s
short-term and/or long-term disability insurance plan. During the first
twenty-four (24) months following termination of employment for Disability, the
Bank and/or the Company shall provide a supplemental monthly cash payment to
Executive such that the payments received by Executive on a monthly basis, from
both disability insurance and this supplemental payment shall equal the monthly
rate of after-tax Base Salary being paid to Executive immediately prior to such
termination (the insurance payments may be taken into account on a tax-adjusted
basis if such payment are not subject to federal and/or state taxes).

 

(ii) Upon termination of Executive’s employment because of Disability, the
Executive shall be entitled to continued group health and medical insurance
benefits for a period of twenty-four (24) months following such termination, on
the same terms as such benefits are made available to other executive employees
immediately prior to the Disability.

 



 

 

 

(e)       Timing of Severance Pay. Any cash severance payments shall be made in
a lump sum within ten (10) business days of Executive’s termination of
employment subject to applicable withholding taxes. Such payments shall not be
reduced in the event the Executive obtains other employment following
termination of employment with the Bank or following a Change in Control.
Notwithstanding anything herein to the contrary, if Executive is a Specified
Employee, as defined in Code Section 409A, and if any payment to be made under
Section 7 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service pursuant to
Treasury regulation Section 1.409A-1(b)(9)(iii).

 

(f)       Limitation on Payments Under Certain Circumstances. In the event the
receipt of all payments or distributions in the nature of compensation (within
the meaning of Code Section 280G(b)(2)), whether paid or payable pursuant to
Section 7(c) of this Agreement or otherwise (the “Change in Control Benefits”)
would subject the Executive to an excise tax imposed by Code Sections 280G and
4999, then the payments and/or benefits payable under this Agreement (the
“Payments”) shall be reduced by the minimum amount necessary so that no portion
of the Payments under this Agreement are non-deductible to the Bank pursuant to
Code Section 280G and subject to the excise tax imposed under Code Section 4999
of the Code (the “Reduced Amount”). Notwithstanding the foregoing, the Payments
shall not be reduced if it is determined that without such reduction, the Change
in Control Benefits received by the Executive on a net after-tax basis
(including without limitation, any excise taxes payable under Code Section 4999)
is greater than the Change in Control Benefits that the Executive would receive,
on a net after-tax benefit, if the Executive is paid the Reduced Amount under
the Agreement.

 

If it is determined that the Payments should be reduced since the Executive
would not have a greater net after-tax amount of aggregate Payments, the Bank
shall promptly give the Executive notice to that effect and a copy of the
detailed calculations thereof. All determinations made under this Section 7(f)
shall be binding upon the Executive and shall be made as soon as reasonably
practicable and in no event later than ten (10) days prior to the Date of
Termination.

 

8.       Termination without Additional Bank or Company Liability

 

(a)       Termination for Cause.

 

(i)       The Bank and/or the Company may terminate the Executive’s employment
at any time, but any termination other than termination for “Cause,” as defined
herein, shall not prejudice the Executive’s right to compensation or other
benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for any period after termination for “Cause.”
Termination for “Cause” shall mean termination because of: (i) the conviction of
the Executive of a felony or of any lesser criminal offense involving moral
turpitude (other than for traffic violations); (ii) the willful commission by
the Executive of a criminal or other act that, in the judgment of the Board or
the President and Chief Executive Officer will likely cause substantial economic
damage to the Company, the Bank or any subsidiary or substantial injury to the
business reputation of the Company, the Bank or any subsidiary; (iii) the
commission by the Executive of an act of fraud in the performance of his duties
on behalf of the Company, the Bank or any subsidiary; (iv) the continuing
willful failure of the Executive to perform his duties to the Company, the Bank
or any subsidiary (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) after written notice thereof; (v)
a material breach by the Executive of the Bank’s Code of Ethics; or (vi) an
order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Executive’s employment with the
Bank or the Company.

 



 

 

 

(ii)       Executive shall not have the right to receive compensation or other
benefits for any period after the date of Termination for Cause. Notwithstanding
the foregoing, Termination for Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board is to make a final
determination whether Termination for Cause exists, if the Board determines in
good faith at a meeting of the Board, by not less than a majority of its entire
membership, that there is probable cause for it to find that the Executive was
guilty of conduct constituting Termination for Cause as described above, the
Board may suspend the Executive from his/her duties hereunder for a reasonable
period of time not to exceed fourteen (14) days pending a further meeting at
which the Executive shall be given the opportunity to be heard before the Board.
For purposes of this subparagraph, no act or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by
his/her not in good faith without reasonable belief that his/her action or
omission was in the best interest of the Company and the Bank.

  

(b)       Death; Voluntary Resignation Without Good Reason. In the event that
the Executive’s employment with the Bank shall terminate during the Employment
Period on account of the reasons set forth in this Section 8(b), then the Bank
shall have no further obligations under this Agreement, other than the payment
to the Executive of his earned but unpaid salary as of the date of the
termination of his employment, and the provision of such benefits, if any, to
which he is entitled as a former employee under the Bank’s employee benefit
plans and programs and compensation plans and programs, including without
limitation, any incentive compensation plan. Termination of employment under
this Section 8(b) shall mean termination of employment due to the following
events:

 

(i)The Executive’s death; or

 

(ii)The Executive’s voluntary resignation from employment with the Bank for any
reason other than the “Good Reason” as defined in Section 7(a)(i).

 

9.       Change in Control

  

For purposes of this Agreement, the term “Change in Control” shall mean (i) a
change in the ownership of the Bank or the Company, (ii) a change in the
effective control of the Bank or Company, or (iii) a change in the ownership of
a substantial portion of the assets of the Bank or Company, as described below.

 

(A)       A change in ownership occurs on the date that any one person, or more
than one person acting as a group (as defined in Treasury regulation section
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of such
corporation.

 



 

 

 

(B)       A change in the effective control of the Bank or Company occurs on the
date that either (i) any one person, or more than one person acting as a group
(as defined in Treasury regulation section 1.409A-3(i)(5)(v)(B)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank or Company
possessing 30% or more of the total voting power of the stock of the Bank or
Company, or (ii) a majority of the members of the Bank’s or Company’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Bank’s or
Company’s board of directors prior to the date of the appointment or election,
provided that this sub-section “(ii)” is inapplicable where a majority
shareholder of the Bank or Company is another corporation.

 

(C)       A change in a substantial portion of the Bank’s or Company’s assets
occurs on the date that any one person or more than one person acting as a group
(as defined in Treasury regulation section 1.409A-3(i)(5)(vii)(C)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank or Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of (i) all of the assets of the Bank or Company, or (ii) the
value of the assets being disposed of, either of which is determined without
regard to any liabilities associated with such assets. For all purposes
hereunder, the definition of Change in Control shall be construed to be
consistent with the requirements of Treasury regulation section 1.409A-3(g)(5).

  

10.       Confidentiality. Unless the Executive obtains prior written consent
from the Bank or the Company, the Executive shall keep confidential and shall
refrain from using for the benefit of himself, or any person or entity other
than the Bank, the Company or any entity which is a subsidiary or affiliate of
the Bank or the Company or of which the Bank or the Company is a subsidiary or
affiliate, any material document or information obtained from the Bank, the
Company or from any of their respective parents, subsidiaries or affiliates, in
the course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this Section 10 shall prevent the Executive,
with or without the Bank’s or the Company’s consent, from participating in or
disclosing documents or information in connection with any judicial or
administrative investigation, inquiry or proceeding to the extent that such
participation or disclosure is required under applicable law.

 

11.       Non-Solicitation; Non-Competition; Post-Termination Cooperation.

 

(a)       The Executive hereby covenants and agrees that, for a period of one
year following his termination of employment with the Bank, he shall not,
without the written consent of the Bank, either directly or indirectly:

 

(i)       solicit, offer employment to, or take any other action intended (or
that a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Bank, the Company or any of
their respective subsidiaries or affiliates to terminate his or her employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within the
counties in which the Bank or the Company has business operations or has filed
an application for regulatory approval to establish an office; or

 



 

 

 

(ii)       solicit, provide any information, advice or recommendation or take
any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank or the Company to terminate an existing business or commercial relationship
with the Bank or the Company.

 

(b)       The Executive hereby covenants and agrees that following any
termination of employment, he shall not, without the written consent of the
Bank, either directly or indirectly: become an officer, employee, consultant,
director, independent contractor, agent, sole proprietor, joint venturer,
greater than 5% equity-owner or stockholder, partner or trustee of any savings
bank, savings and loan association, savings and loan holding company, credit
union, bank or bank holding company, insurance company or agency, any mortgage
or loan broker or any other entity that has its main office, or a majority of
its branch offices, in Nassau and/or Suffolk Counties, New York. This
restriction shall apply for one year following termination. Notwithstanding the
foregoing, the restriction contained in this Section 11(b) shall not apply if
the Executive’s employment is terminated following a Change in Control.

 

(c)       Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank and/or the Company, as may reasonably be required by the
Bank and/or the Company, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and the Bank, the Company or any
of its subsidiaries or affiliates.

 

(d)       All payments and benefits to the Executive under this Agreement shall
be subject to the Executive’s compliance with this Section. The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of the Executive’s breach of this Section 11, agree that,
in the event of any such breach by the Executive, the Bank and/or the Company
will be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by the Executive and all persons
acting for or with the Executive. The Executive represents and admits that the
Executive’s experience and capabilities are such that the Executive can obtain
employment in a business engaged in other lines and/or of a different nature
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent the Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank and the Company from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from the Executive.

 

12.       Regulatory Requirements

 

(a)       Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank and/or the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section
1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part 359.

 



 

 

 

(b)       Notwithstanding any other provision in this Agreement, (i) the Bank or
the Company may terminate or suspend this Agreement and the employment of the
Executive hereunder, as if such termination were a Termination for Cause under
Section 8(a) hereof, to the extent required by federal or state laws or
regulations related to banking, to deposit insurance or bank holding companies
or by regulations or orders issued by the Comptroller of the Currency, the
Federal Deposit Insurance Corporation or the Board of Governors of the Federal
Reserve System and (ii) no payment shall be required to be made to Executive
under this Agreement to the extent such payment is prohibited by applicable law
regulation or order issued by a banking agency or a court of competent
jurisdiction; provided, that it shall be the Bank’s or the Company’s burden to
prove that any such action was so required.

 

13.       Arbitration; Legal Fees.

 

(a)       Arbitration. In the event that any dispute should arise between the
parties as to the meaning, effect, performance, enforcement, or other issue in
connection with this Agreement, which dispute cannot be resolved by the parties,
the dispute shall be decided by final and binding arbitration of a panel of
three arbitrators. Proceedings in arbitration and its conduct shall be governed
by the rules of the American Arbitration Association (“AAA”) applicable to
commercial arbitrations (the “Rules”) except as modified by this Section. The
Executive shall appoint one arbitrator, the Bank shall appoint one arbitrator,
and the third shall be appointed by the two arbitrators appointed by the
parties. The third arbitrator shall be impartial and shall serve as chairman of
the panel. The parties shall appoint their arbitrators within thirty (30) days
after the demand for arbitration is served, failing which the AAA promptly shall
appoint a defaulting party’s arbitrator, and the two arbitrators shall select
the third arbitrator within fifteen (15) days after their appointment, or if
they cannot agree or fail to so appoint, then the AAA promptly shall appoint the
third arbitrator. The arbitrators shall render their decision in writing within
thirty (30) days after the close of evidence or other termination of the
proceedings by the panel, and the decision of a majority of the arbitrators
shall be final and binding upon the parties, nonappealable, except in accordance
with the Rules and enforceable in accordance with the applicable state law. Any
hearings in the arbitration shall be held in Suffolk County, New York unless the
parties shall agree upon a different venue, and shall be private and not open to
the public. Each party shall bear the fees and expenses of its arbitrator,
counsel, and witnesses, and the fees and expenses of the third arbitrator shall
be shared equally by the parties. The other costs of the arbitration, including
the fees of AAA, shall be borne as directed in the decision of the panel.

 

(b)       Legal Fees and Other Expenses. If the Executive is successful on the
merits of the dispute, as determined in the arbitration, all legal fees and such
other expenses as reasonably incurred by the Executive as a result of or in
connection with or arising out of the dispute, shall be paid by the Bank and/or
the Company, provided that such payment or reimbursement is made by the Bank not
later than two and one-half months after the end of the year in which such
dispute is resolved in Executive’s favor.

 

14.      Indemnification and Insurance. The Bank and/or the Company shall
provide the Executive (including his heirs, executors and administrators) with
coverage under a standard directors’ and officers’ liability insurance policy at
its expense, and shall indemnify Executive (and his heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been an officer of the Bank and/or the Company (whether or
not he continues to be an officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board); provided, however,
that neither the Bank nor the Company shall be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive. Any such indemnification shall be made consistent with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.

 

 

 



 

15.       Notices. The persons or addresses to which mailings or deliveries
shall be made may change from time to time by notice given pursuant to the
provisions of this Section. Any notice or other communication given pursuant to
the provisions of this Section shall be deemed to have been given (i) if sent by
messenger, upon personal delivery to the party to whom the notice is directed;
(ii) if sent by reputable overnight courier, one business day after delivery to
such courier; (iii) if sent by facsimile, upon electronic or telephonic
confirmation of receipt from the receiving facsimile machine and (iv) if sent by
mail, three business days following deposit in the United States mail, properly
addressed, postage prepaid, certified or registered mail with return receipt
requested. All notices required or permitted to be given hereunder shall be
addressed as follows:

 

  If to the Executive: _____________     At the last address       On file      
  If to the Company     and the Bank: BNB Bank     2200 Montauk Highway    
Bridgehampton, New York 11932     Attention: President and Chief Executive
Officer         With a copy to:           Luse Gorman, PC   5335 Wisconsin
Avenue, NW, Suite 780   Washington, DC 20015   Attention: John J. Gorman, Esq.

 

16.       Amendment. No modifications of this Agreement shall be valid unless
made in writing and signed by the parties hereto.

 

17.       Miscellaneous.

 

(a)       Notice of Termination. Any termination of Executive’s employment by
the Bank and/or the Company shall be communicated in writing to the Executive,
and any voluntary termination of employment by the Executive shall be
communicated in writing to the Bank and/or the Company.

 

(b)       Successors and Assigns. This Agreement will inure to the benefit of
and be binding upon the Executive, his legal representatives and estate and
intestate distributees, and the Company and the Bank, their successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of the Bank or the Company may be
sold or otherwise transferred. Any such successor of the Bank or the Company
shall be deemed to have assumed this Agreement and to have become obligated
hereunder to the same extent as the Company and Bank, and the Executive’s
obligations hereunder shall continue in favor of such successor.

 

 

 

 

(c)       Severability. A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

 

(d)       Waiver. Failure to insist upon strict compliance with any terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment or any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

(e)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

(f)       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.

 

(g)       Headings and Construction. The headings of sections in this Agreement
are for convenience of reference only and are not intended to qualify the
meaning of any Section. Any reference to a Section number shall refer to a
Section of this Agreement, unless otherwise specified.

 

(h)       Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof, including the Prior Agreement.

 

(i)       Source of Payments. All payments provided in this Agreement shall be
timely paid in cash or check from the general funds of the Bank. The Company,
however, unconditionally guarantees payment and provision of all amounts and
benefits due hereunder to Executive and, if such amounts and benefits are not
timely paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and the Executive has hereunto set his hand, all as of the Effective
Date specified above.

 

    EXECUTIVE                           By:     Date                      
BRIDGE BANCORP, INC.                           By:     Date   Kevin M. O’Connor
        President and Chief Executive Officer                           BNB BANK
                          By:     Date     Kevin M. O’Connor         President
and Chief Executive Officer  

 

 



 

